Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/983,471 filed on 8/3/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, of which only claims 1-11 are examined below.
Election/Restrictions
Applicant’s election of Species 1, figure 4 (claims 1-11) in the reply filed on 11/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2019-0172650 filed on 12/23/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,635,355 to Helmick et al. (hereinafter Helmick).
With regards to claim 1, Helmick teaches a method of operating a storage controller which is configured to communicate with a host [fig 3 element “HOST”] 
receiving a submission queue doorbell from the host [fig 3 element “SUBMISSION QUEUE TAIL DOORBELL” – column 8 lines 15-27]; 
fetching a first command including a latency from the submission queue of the host in response to the received submission queue doorbell [fig 3 element 354 – column 8 lines 15-40]; 
processing the fetched first command [column 8 lines 15-67]; and 
writing a first completion, which indicates that the first command is completely processed, into the completion queue of the host [column 8 lines 15-67] at a timing based on the latency [column 7 line 57 to column 8 line 67]. 

With regards to claim 2, Helmick teaches the method of claim 1, wherein the latency is included in a reserved area of the first command [column 7 line 57 to column 8 line 67 – the QoS of a command is found in a command header]. 

With regards to claim 3, Helmick teaches the method of claim 1, wherein the latency includes a processing latency indicating a time period from a time point at which the first command is fetched to a time point at which the first completion is to be written into the completion queue [column 7 line 57 to column 8 line 67]. 

With regards to claim 8, Helmick teaches the method of claim 1, further comprising: outputting an interrupt, which indicates that the first completion is written 

With regards to claim 9, Helmick teaches the method of claim 8, further comprising: writing a second completion, which indicates that a second command different from the first command is completely processed, into the completion queue of the host, wherein the interrupt further indicates that the second completion has been written into the completion queue [column 7 line 57 to column 8 line 67, column 9 lines 38-67]. 

With regards to claim 10, Helmick teaches the method of claim 8, further comprising: in response to the interrupt, receiving a completion queue doorbell indicating that the host has processed the first completion that was written into the completion queue [column 7 line 57 to column 8 line 67, column 9 lines 38-67]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,635,355 to Helmick et al. (hereinafter Helmick) in view of US Patent Application Publication No. 20180341410 to Benisty (hereinafter Benisty).


With regards to claim 11, Helmick is silent as to the method of claim 1, wherein, in the processing of the fetched first command, the first command is processed based on a direct memory access (DMA) transfer.
However, Benisty teaches in a similar method [see Benisty figs 3-4], the processing of fetches commands is based on a direct memory access (DMA) transfer [Benisty paragraph 73] for the benefit of allowing the processors to work on something else by preventing the processor from being involved in data movement.
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to combine the teachings of Helmick and Benisty to have the processing of the fetched first command, the first command is processed based on a direct memory access (DMA) transfer [Benisty paragraph 73] for the benefit of allowing the processor to work on something else by preventing the processor from being involved in data movement.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest writing a second completion, which indicates that a second command different from the first command is completely processed, into the completion 

With regards to claims 5-7, due to their direct or indirect dependence from claim 4, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20190187774 to Yi et al. teaches delaying a write completion based on a clock signal provided by a host. See fig 3.
US Patent Application Publication No. 20180260347 to Benisty teaches fetching commands from data buffer using DMA.
US Patent Application Publication No. 20170075834 to Cha et al. teaches fetching and executing a command from a host and delaying a completion until an amount of time has elaped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181